DETAILED ACTION
This is a final office action in response to the amendment filed 02/14/2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continuation
This application is a continuation application of U.S. application no. 16/416,883 filed on -05/20/2019 (“Parent Application”).  See MPEP §201.07.  In accordance with MPEP §609.02 A. 2 and MPEP §2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent Application.  Also in accordance with MPEP §2001.06(b) (last paragraph), all documents cited or considered ‘of record’ in the Parent Application are now considered cited or ‘of record’ in this application.  Additionally, Applicant(s) are reminded that a listing of the information cited or ‘of record’ in the Parent Application need not be resubmitted in this application unless Applicants desire the information to be printed on a patent issuing from this application.  See MPEP §609.02 A. 2.  Finally, Applicants are reminded that the prosecution history of the Parent Application is relevant in this application.  See e.g., Microsoft Corp. v. Multi-Tech Sys., Inc., 357 F.3d 1340, 1350, 69 USPQ2d 1815, 1823 (Fed. Cir. 2004) (holding that statements made in prosecution of one patent are relevant to the scope of all sibling patents).
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/09/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Status of Claims
Claims 1-6, 9-12, 15, and 18 have been amended. Claims 7-8, 13-14, 16-17 have been canceled. Claims 19-26 have been added. Claims 1-6, 9-12, 15, 18-26 are currently pending in the application and have been examined.
Response to Arguments 
Claim Rejections 35 U.S.C. § 101:
	Applicant submits on page 20 of the remarks that the claims do not recite a mental process. Examiner respectfully disagrees and notes that the steps recited in the claims are acts of evaluating information that can be practically performed in the human mind. 
As the Federal Circuit has explained, "Courts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper or in a person’s mind." Versata Dev. Group v. SAP Am., Inc., 793 F.3d 1306, 1335, 115 USPQ2d 1681, 1702 (Fed. Cir. 2015). See also Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1318, 120 USPQ2d 1353, 1360 (Fed. Cir. 2016) (‘‘[W]ith the exception of generic computer-implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper.’’); Mortgage Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324, 117 USPQ2d 1693, 1699 (Fed. Cir. 2016). See MPEP 2106.04(a)(2).
	Applicant submits on page 22 of the remarks that the claims integrate the abstract idea into a practical application. Examiner respectfully disagrees and notes that the present claims do not integrate the judicial exception into a practical application in a matter that imposes meaningful limit to the judicial exception. The claims as presented are merely linking the use of the judicial exception to a computer system.
Claim Rejections 35 U.S.C. § 102:
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on the same reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
  
Claim(s) 1-6, 9-12, 15, 18-26 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter. The claims are directed to an abstract idea without significantly more.
With respect to claims 1-6, 9-12, 15, 18-26, the independent claims (claims 1 and 10) are directed, in part, to a method and an apparatus to generate a trusted resource characteristic data set. Step 1 – First pursuant to step 1 in the January 2019 Guidance, claims 1-6, 9, 19-26 are directed to a method comprising a series of steps which falls under the category of a process and claims 10-12, 15, 18 are directed to an apparatus which falls under the category of an article of manufacture. However, these claim elements are considered to be abstract ideas because they are directed to a mental process which includes observations or evaluations. 
As per Step 2A - Prong 1 of the subject matter eligibility analysis, the claims are directed, in part, to generating a trusted resource characteristic data set based on at least one untrusted third-party resource characteristic data; programmatically transforming an untrusted third-party resource characteristic data set and a distributed resource characteristic data set into a trusted resource characteristic data set by applying at least the untrusted third-party resource characteristic data set and the distributed resource characteristic data set from a distributed user platform to an exception detection model, wherein the untrusted third-party resource characteristic data set comprises a first set of inaccurate data values associated with at least one exception period that are defined as untrusted by not being accurately usable with at least one machine learning model and a set of accurate data values that are defined as trusted by being accurately usable with the at least one machine learning model, and wherein the first set of inaccurate data values and the set of accurate data values are initially indistinguishable in the untrusted third-party resource characteristic data set, wherein the distributed resource characteristic data set comprises a second set of untrusted data values that are defined as untrusted by not being accurately usable with the at least one machine learning model, wherein applying the exception detection model comprises: programmatically pre-preprocessing the untrusted third-party resource characteristic data set and the distributed resource characteristic data set from the distributed user platform to facilitate temporal comparison therebetween; programmatically identifying an offset between at least a portion of data records in the untrusted third-party resource characteristic data set and at least a portion of data records in the distributed resource characteristic data set from the distributed user platform; programmatically identifying an exception period set based upon a deviation in the offset, the exception period set comprising the first set of inaccurate data values associated with the at least one exception period in the untrusted third-party resource characteristic data set; programmatically generating an updated data set by computationally separating the exception period set from the untrusted third-party resource characteristic data set, wherein the updated data set comprises the set of accurate data values; generating the trusted resource characteristic data set configured to be accurately usable with the at least one machine learning model based at least in part on the updated data set; and utilizing the trusted resource characteristic data set with the at least one machine learning model. If a claim limitation, under its broadest reasonable interpretation covers an observation or evaluation, then it falls under the “mental process grouping of abstract ideas”. Accordingly, the claim recites an abstract idea. 
As per Step 2A - Prong 2 of the subject matter eligibility analysis, this judicial exception is not integrated into a practical application. In particular, the claim recites additional elements: “a distributed user platform”; “an exception detection model”; “an apparatus”; “one processor”; “one memory”; “computer program code”; “one machine learning model”. These additional element are recited at a high-level of generality (i.e., as a generic device performing a generic computer function of receiving and storing data) such that these elements amount no more than mere instructions to apply the exception using a generic computer component. Examiner looks to Applicant’s specification in at least figures 1 and 2 and related text and [0092-0096] to understand that the invention may be implemented in a generic environment that As illustrated in Figure 2, the apparatus 200 may include a processor 202, a memory 204, input/output circuitry 206, communications circuitry 208, prediction circuitry 210, and content aggregation circuitry 212. The apparatus 200 may be configured to execute any of the operations described herein. [0093] Regardless of the manner in which the apparatus 200 is embodied, the apparatus of an example embodiment is configured to include or otherwise be in communication with a processor 202 and a memory device 204 and optionally the input/output circuitry 206 and/or acommunications circuitry 208. In some embodiments, the processor (and/or co-processors or any other processing circuitry assisting or otherwise associated with the processor) may be in communication with the memory device via a bus for passing information among components of the apparatus. The memory device may be non-transitory and may include, for example, one or more volatile and/or non-volatile memories. In other words, for example, the memory device may be an electronic storage device (e.g., a computer readable storage medium) comprising gates configured to store data (e.g., bits) that may be retrievable by a machine (e.g., a computing device like the processor). The memory device may be configured to store information, data, content, applications, instructions, or the like for enabling the apparatus to carry out various functions in accordance with an example embodiment of the present disclosure. For example, the memory device could be configured to buffer input data for processing by the processor. Additionally or alternatively, the memory device could be configured to store instructions for execution by the processor. As described above, the apparatus 200 may be embodied by a computing device. However, in some embodiments, the apparatus may be embodied as a chip or chip set. In other words, the apparatus may comprise one or more physical packages (e.g., chips) including materials, components and/or wires on a structural assembly (e.g., a baseboard). The structural assembly may provide physical strength, conservation of size, and/or limitation of electrical interaction for component circuitry included thereon. The apparatus may therefore, in some cases, be configured to implement an embodiment of the present disclosure on a single chip or as a single "system on a chip." As such, in some cases, a chip or chipset may constitute means for performing one or more operations for providing the functionalities described herein. The processor 202 may be embodied in a number of different ways. For example, the processor may be embodied as one or more of various hardware processing means such as a coprocessor, a microprocessor, a controller, a digital signal processor (DSP), a processing element with or without an accompanying DSP, or various other processing circuitry including integrated circuits such as, for example, an ASIC (application specific integrated circuit), an FPGA (field programmable gate array), a microcontroller unit (MCU), a hardware accelerator, a special- purpose computer chip, or the like. As such, in some embodiments, the processor may include one or more processing cores configured to perform independently. A multi-core processor may enable multiprocessing within a single physical package. Additionally or alternatively, the processor may include one or more processors configured in tandem via the bus to enable independent execution of instructions, pipelining and/or multithreading. In an example embodiment, the processor 202 may be configured to execute instructions stored in the memory device 204 or otherwise accessible to the processor. Alternatively or additionally, the processor may be configured to execute hard coded functionality. As such, whether configured by hardware or software methods, or by a combination thereof, the processor may represent an entity (e.g., physically embodied in circuitry) capable of performing operations according to an embodiment of the present disclosure while configured accordingly. Thus, for example, when the processor is embodied as an ASIC, FPGA or the like, the processor may be specifically configured hardware for conducting the operations described herein. Alternatively, as another example, when the processor is embodied as an executor of software instructions, the instructions may specifically configure the processor to perform the algorithms and/or operations described herein when the instructions are executed. However, in some cases, the processor may be a processor of a specific device (e.g., a pass-through display or a mobile terminal) configured to employ an embodiment of the present disclosure by further configuration of the processor by instructions for performing the algorithms and/or operations described herein.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they are mere instructions to implement the abstract idea on a computer. 
As per Step 2B of the subject matter eligibility analysis, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements are mere instructions to apply the abstract idea on a computer. When considered individually, these claim elements only contribute generic recitations of technical elements to the claims. It is readily apparent, for example, that the claim is not directed to any specific improvements of these elements and the invention is not directed to a technical improvement. When the claims are considered individually and as a whole, the additional elements noted above, appear to merely apply the abstract concept to a technical environment in a very general sense – i.e. a generic computer receives information from another generic computer, processes the information and then sends information back. In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually. Their collective functions merely provide generic computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that amount to significantly more than the abstract idea itself. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified as an abstract idea.   The fact that the generic computing devices are facilitating the abstract concept is not enough to confer statutory subject matter eligibility. Next, when the “machine learning” is evaluated as an additional element, this feature is recited at a high level of generality and encompasses well-understood, routine, and conventional prior art activity.  See, e.g., Balsiger et al., US 2012/0054642, noting in paragraph [0077] that “Machine learning is well known to those skilled in the art.”  See also, Djordjevic et al. US 2013/0018651, noting in paragraph [0019] that “As known in the art, a generative model can be used in machine learning to model observed data directly.” See also, Bauer et al., US 2017/0147941, noting at paragraph [0002] that “Problems of understanding the behavior or decisions made by machine learning models have been recognized in the conventional art and various techniques have been developed to provide solutions.”  Accordingly, the use of machine learning to generate a learning model does not add significantly more to the claim.
Dependent claims 2-6, 9, 11-12, 15, 18, further refine the abstract idea. These claims do not provide a meaningful linking to the judicial exception. Rather, these claims offer further descriptive limitations of elements found in the independent claims and addressed above – such as by describing the nature and content of the data that is received/sent. While these descriptive elements may provide further helpful context for the claimed invention these elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not significantly more than the abstract concepts at the core of the claimed invention.
	Claim Rejections - 35 USC § 103	
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-6, 9-12, 15, 18-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2017/0293763 (hereinafter; Shear) in view of US Pub. No. 2016/0092898 (hereinafter; Wang).
Regarding claims 1/10, Shear discloses:
A computer-implemented method; an apparatus for generating a trusted resource characteristic data set based on at least one untrusted third-party resource characteristic data, the method comprising: programmatically transforming an untrusted third-party resource characteristic data set and a distributed resource characteristic data set into a trusted resource characteristic data set by applying at least the untrusted third-party resource characteristic data set and the distributed resource characteristic data set from a distributed user platform to an exception detection model, Shear [0115] discloses a transformed information set; resource identity information set may be a summarized and/or otherwise be available as an at least in part transformed information set. Such resource identity information set may be used to reliably and explicitly authenticate a resource set instance as valid, by for example, checking such resource set information against corresponding identity or resource cloud service corresponding resource identity information set for a match; [0385] discloses applying standards that direct resource Stakeholders of a resource set may need to comply with, including tokens signed by a trusted third party certifying authentication of one or more direct Stakeholders.
wherein the untrusted third-party resource characteristic data set comprises a first set of inaccurate data values associated with at least one exception period that are defined as untrusted by not being accurately usable with at least one machine learning model and a set of accurate data values that are defined as trusted by being accurately usable with the at least one machine learning model, and wherein the first set of inaccurate data values and the set of accurate data values are initially indistinguishable in the untrusted third-party resource characteristic data set, Shear [0173] discloses authentication mechanisms may use one or more PERCos Identity Firewalls comprising one or more hardened hardware and/or software capability sets for supporting assiduous identity characterization and/or recognition including, for example, existential biometric and environment attribute determination and/or testing. Such capabilities may involve, at least in part, securing the performance of biometric and/or environmental sensors and/or emitters to help ensure that one or more of their process arrangement functions are not influenced inappropriately by instructions and/or other data. introduced to produce inaccurate, unreliable, mislabeled and/or otherwise mis-associated with an attribute set.
wherein the distributed resource characteristic data set comprises a second set of untrusted data values that are defined as untrusted by not being accurately usable with the at least one machine learning model, wherein applying the exception detection model comprises: programmatically pre-preprocessing the untrusted third-party resource characteristic data set and the distributed resource characteristic data set from the distributed user platform to facilitate temporal comparison therebetween; Shear [0152] discloses resource instances, from the perspective of their relevance to a purpose set, may be comprised of resource instances and general and/or situationally specific attributes and the relationships among such identity associated attribute set members, where the latter may be pre-stored in association with any one or more such purpose sets and/or dynamically generated in accordance with situational contextual purpose specification related filtering and/or other processing. [0427] discloses n some embodiments, resource sets may be pre-evaluated and/or pre-validated, the result of which may be securely stored associated with such resource sets, for example, in storage arrangements of one or more cloud service resource identity and/or otherwise user contextual purpose assisting and/or resource provisioning services; [0211] discloses Analysis capabilities for analyzing extracted biometric and/or contextual features to compare them with stored authentication templates.
programmatically identifying an offset between at least a portion of data records in the untrusted third-party resource characteristic data set and at least a portion of data records in the distributed resource characteristic data set from the distributed user platform; Shear [0533] discloses Such concepts may represent differing relative characteristics (such as, similarities, differences, nearness, clustering, graphing, and/or the like) for providing elements for user perception, and user and/or computing arrangement evaluation and/or validation.
programmatically identifying an exception period set based upon a deviation in the offset, the exception period set comprising the first set of inaccurate data values associated with the at least one exception period in the untrusted third-party resource characteristic data set; Shear [0740] discloses When, for example, a threat level goes over a certain threshold, particularity monitoring may generate an exception causing the operating session to gracefully shutdown services that are no longer viewed as necessary (e.g., essential and/or sufficiently secure) (i.e. inaccurate) and further modifies isolation mechanisms such as network gateways to ensure that the CPFF arrangement session is properly isolated from the external to CPFF computing arrangement, such as external processes and/or information sets.
programmatically generating an updated data set by computationally separating the exception period set from the untrusted third-party resource characteristic data set, wherein the updated data set comprises the set of accurate data values; Shear [0216] discloses In some embodiments, Participant identities may have varying degrees of reliability, and may be classified into separate groups having a shared “level” of reliability. Any given level can have an associated rigor specification set, including associated methods, such as tests, for example, validations and/or establishment methods, for producing Participant attribute information for a tangible instance of a contemplated Participant (e.g., specific person) undergoing existential biometric assessment to provide assiduously reliable, existential quality, biometric pattern information.
generating the trusted resource characteristic data set configured to be accurately usable with the at least one machine learning model based at least in part on the updated data set; Shear [0872] discloses As a user purpose session unfolds, PPE.sub.1 may, in some embodiments, update, replace, and/or reconfigure its load module sets and/or resource sets depending on its environmental conditions, such as a threat detection event that may change the degree of encapsulation and/or isolation needed to perform purpose operations with sufficient rigor, security, and/or the like, to avoid subversion by malware, potentially disruptive humans, and/or the like.
Although Shear discloses generating a trusted resource characteristic data sets for multiple characteristic datasets, Shear does not disclose the use of machine learning. However, Wang discloses the following limitations:
and utilizing the trusted resource characteristic data set with the at least one machine learning model. Wang [0018] discloses the use of the machine learning algorithms or techniques and processing or modeling demand data using machine learning algorithms or techniques (e.g., regression, neural network, decision tree, time series techniques, etc.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the multiple datasets processing of Shear with the use of machine learning algorithms of Wang in order to determine quantifiable business objectives (Wang abstract) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.
Regarding claims 2/11, Shear discloses: 
The computer-implemented method of claim 1; the apparatus of claim 10, wherein programmatically pre-processing the untrusted third-party resource characteristic data set and the distributed resource characteristic data set comprises: determining the portion of data records in the untrusted third-party resource characteristic data set is associated with a first at least one timestamp and the portion of data records in the distributed resource characteristic data set is associated with a second at least one timestamp; Shear [0241] discloses sensor processing may time stamp captured sensor data to leverage accurate time measurements to establish the time correspondence and/or alignment of biometric features to extract temporal patterns and feature correlation analysis which are compared against corresponding biometric templates in the feature data sequence matching.
and aligning the portion of data records in the untrusted third-party resource characteristic data set and the portion of data records in the distributed resource characteristic data set based on the first timestamp and the second at least one timestamp. Shear [0300] discloses temporal anomaly detection services may be supported, in part, by a trusted clock that appends cryptographically signed timestamps to sensor data. Such timestamps may enable an authentication process to detect potential inconsistencies, including time sequence delays presented as timing anomalies in a sequence “flow” of video information events.
Regarding claims 3/12, Shear discloses: 
The computer-implemented method of claim 1; the apparatus of claim 10, wherein programmatically pre-processing the untrusted third-party resource characteristic data set and the distributed resource characteristic data set comprises: aligning the untrusted third-party resource characteristic data set and the distributed resource characteristic data set based on a temporal alignment and a resource set identifier alignment.  [0473] discloses a group of people, and/or groups of people in the form, for example, affinity groups, could get together to establish, for example, an ephemeral, temporarily persistent or durable subnetwork, and employ embodiments of PERCos technology sets, including common contextual purpose specification coherence.
Regarding claim 4, Shear discloses: 
The computer-implemented method of claim 1, wherein programmatically identifying the offset between the untrusted third-party resource characteristic data set and the distributed resource characteristic data set from the distributed user platform comprises: programmatically calculating the offset by comparing a first data value a first resource in the untrusted third-party resource characteristic data set with a first data value the first resource in the distributed resource characteristic data set from the distributed user platform. Shear [0241] discloses sensor processing may time stamp captured sensor data to leverage accurate time measurements to establish the time correspondence and/or alignment of biometric features to extract temporal patterns and feature correlation analysis which are compared against corresponding biometric templates in the feature data sequence matching.
Regarding claim 5, Shear discloses:
The computer-implemented method of claim 4, wherein the first data value of the first resource in the untrusted third-party resource characteristic set comprises a first average characteristic for the first data value based on the untrusted third-party resource characteristic set over a predefined timestamp interval, and wherein the first data value of the first resource in the distributed resource characteristic data set comprises a second average for the first data value of the first resource based on the distributed resource characteristic data set associated with the predefined timestamp interval, and wherein programmatically calculating the offset comprises: comparing the first average characteristic of the first resource based on the untrusted third-party resource characteristic data set with the second average for the first data value of the first resource based on the distributed resource characteristic data set from the distributed user platform to identify the offset, wherein the offset is associated with the predefined timestamp interval. Shear [0241] discloses sensor processing may time stamp captured sensor data to leverage accurate time measurements to establish the time correspondence and/or alignment of biometric features to extract temporal patterns and feature correlation analysis which are compared against corresponding biometric templates in the feature data sequence matching; [0264] discloses In some circumstances, the identity manager instance may decide that the biometric and/or contextual information set provided by the individual, and/or otherwise observed, is not sufficient. In such circumstances, as shown in FIG. 5, the identity manager instance can initiate a challenge and response protocol by retrieving from the repositories the individuals biometric and/or contextual information sets (Step 1) and then interacts with the PIM instance to determine the challenge (Step 2). The PIM instance, in turn, initializes pseudo random generator (to generate unpredictable, randomly generated emission instruction set), sensor and emission processing, extraction/correlation processing, time analyzer, pattern matching processing (Step 3). Sensor and emitter processing, in turn, instructs the emitter set to paint the individual and at least a portion set of the individual's computing arrangement environments and the sensor set to subsequently capture the reflection and/or responses of the individual and/or individual's environment, which is then processed and matched against the stored biometric and/or contextual information set and transmitted to the identity manager instance (Step 4); [0083] discloses Through the use of such PERCos capabilities, which include, for example, PERCos Awareness Managers, Identity Firewalls, Contextual Purpose Firewall Frameworks (CPFFs), and innovative existential biometric and assiduous environmental evaluative and authentication techniques, user sets can experience improved quality related to resource provisioning and operational management and more easily and effectively balance the availability of resource set capabilities with security and privacy considerations to ensure appropriate conditions regarding computer arrangement security for sensitive information and processes; [0300] discloses temporal anomaly detection services may be supported, in part, by a trusted clock that appends cryptographically signed timestamps to sensor data. Such timestamps may enable an authentication process to detect potential inconsistencies, including time sequence delays presented as timing anomalies in a sequence “flow” of video information events.
Regarding claims 6/15, Shear discloses
The computer-implemented method of claim 1, wherein programmatically identifying the at least one exception period in the untrusted third-party resource characteristic data set based upon the deviation in the offset comprises: determining a first offset at a first timestamp based at least in part on a first at least one data value of the untrusted third-party resource characteristic data set associated with the first timestamp and a first at least one data value of the distributed resource characteristic data set associated with the first timestamp; determining a second offset at a second timestamp based at least in part on a second at least one data value of the untrusted third-party resource characteristic data set associated with the second timestamp and a second at least one data value of the distributed resource characteristic data set associated with the second timestamp; determining a first deviation at the first timestamp based at least in part on the first offset and an expected deviation; 
determining a second deviation at the second timestamp based at least in part on the second offset and the expected deviation; identifying the first deviation exceeds an exception deviation threshold at the first timestamp; identifying the second deviation no longer exceeds the exception deviation threshold at the second timestamp; and generating a first exception period based on the first timestamp and the second timestamp. Shear [0241] discloses sensor processing may time stamp captured sensor data to leverage accurate time measurements to establish the time correspondence and/or alignment of biometric features to extract temporal patterns and feature correlation analysis which are compared against corresponding biometric templates in the feature data sequence matching;  Shear [0300] discloses temporal anomaly detection services may be supported, in part, by a trusted clock that appends cryptographically signed timestamps to sensor data. Such timestamps may enable an authentication process to detect potential inconsistencies, including time sequence delays presented as timing anomalies in a sequence “flow” of video information events; [0115] discloses a transformed information set; resource identity information set may be a summarized and/or otherwise be available as an at least in part transformed information set. Such resource identity information set may be used to reliably and explicitly authenticate a resource set instance as valid, by for example, checking such resource set information against corresponding identity or resource cloud service corresponding resource identity information set for a match; [0385] discloses applying standards that direct resource Stakeholders of a resource set may need to comply with, including tokens signed by a trusted third party certifying authentication of one or more direct Stakeholders.
Regarding claims 9/18, Shear discloses:
The computer-implemented method of claim 1; the apparatus of claim 10, wherein the updated data set comprises a first updated data set, the computer-implemented method further comprising: programmatically transforming a second untrusted third-party resource characteristic data set and the distributed resource characteristic data set from the distributed user platform by applying at least the second untrusted third-party resource characteristic data set and the distributed resource characteristic data set to the exception detection model, wherein the second untrusted third-party resource characteristic data set comprises an additional first set of inaccurate data values that are defined as untrusted by not being accurately usable with the at least one machine learning model and associated with a second at least one exception period, and an additional second set of accurate data values that are defined as trusted by being accurately usable with the at least one machine learning model, and wherein the additional first set of inaccurate data values and the additional second set of accurate data values are initially indistinguishable in the second untrusted third-party resource characteristic data set, wherein the second distributed resource characteristic data set comprises an additional second set of untrusted data values that are defined as untrusted by not being accurately usable with the at least one machine learning model, wherein applying the exception detection model comprises: programmatically pre-processing the second untrusted third- party resource characteristic data set and the distributed resource characteristic data set from the distributed user platform to facilitate temporal comparison therebetween; programmatically identifying a second offset between at least a second portion of data records in the second untrusted third-party resource characteristic data set and a second portion of data records in the distributed resource characteristic data set from the distributed user platform; programmatically identifying a second exception period set based upon a deviation in the offset, the second exception period set comprising the additional first set of inaccurate data values associated with the at least one exception period in the second untrusted third-party resource characteristic data set, programmatically generating a second updated data set by computationally separating the second exception period set from the second untrusted third- party resource characteristic data set, wherein the updated data set comprises the additional second set of accurate data values; and programmatically comparing the first updated data set with the second updated data set, wherein generating the trusted resource characteristic data set comprises: generating the trusted resource characteristic data set based on the comparison the first updated data set and the second updated data set. Shear [0115] discloses a transformed information set; resource identity information set may be a summarized and/or otherwise be available as an at least in part transformed information set. Such resource identity information set may be used to reliably and explicitly authenticate a resource set instance as valid, by for example, checking such resource set information against corresponding identity or resource cloud service corresponding resource identity information set for a match; [0385] discloses applying standards that direct resource Stakeholders of a resource set may need to comply with, including tokens signed by a trusted third party certifying authentication of one or more direct Stakeholders.
Regarding claim 19, Shear discloses:
The computer-implemented method of claim 1, wherein the untrusted third- party resource characteristic data set and the distributed resource characteristic data set share a particular resource characteristic associated with a plurality of third-party resource identifiers. Shear [0461] discloses users using common resource sets, including, for example, one or more cloud-hosted service sets, and/or their own localized resources, for example, including partial access to their networks, devices, systems and/or the like.   
Regarding claim 20, Shear discloses:
The computer-implemented method of claim 1, wherein applying the exception detection model further comprises: aligning a portion of data records in the untrusted third-party resource characteristic data set associated with a first third-party resource identifier with a standardized resource identifier corresponding to at least the first third-party resource identifier, and aligning a portion of data records in the distributed resource characteristic data set from the distributed user platform associated with a second third-party resource identifier with the standardized resource identifier corresponding to at least the second third-party resource identifier. Shear [0473] discloses a group of people, and/or groups of people in the form, for example, affinity groups, could get together to establish, for example, an ephemeral, temporarily persistent or durable subnetwork, and employ embodiments of PERCos technology sets, including common contextual purpose specification coherence. 
Regarding claim 21, Shear discloses:

The computer-implemented method of claim 20, the computer-implemented method further comprising: receiving the untrusted third-party resource characteristic data set and the distributed resource characteristic data set from a plurality of external systems; for each particular external system: parsing a plurality of resource attribute values from particular third-party resource identifier information for a particular third-party resource identifier corresponding to the particular external system of the plurality of external systems; comparing the plurality of resource attribute values from the particular third- party resource identifier information with second resource attribute values associated with the standardized resource identifier; generating a mapping score based at least in part on the comparison; determining the mapping score satisfies a mapping confirmation threshold; and in response to determining the mapping score satisfies the mapping confirmation threshold, generating a mapping set comprising data mapping the third- party resource identifier corresponding to the particular third-party resource identifier information with the particular standardized resource identifier, wherein at least the portion of data records in the untrusted third-party resource characteristic data set associated with the first third-party resource identifier is updated to be associated with the standardized resource identifier based at least in part on the mapping set, and wherein at least the portion of data records in the distributed resource characteristic data set associated with the second third-party resource identifier is updated to be associated with the standardized resource identifier based at least in part on the mapping set. Shear [0144] discloses means to establish root identity for humans through the assessment and associated information extraction of identity information corresponding to individual humans using existential biometric assessment means, for example, through the use of tamper resistant, securely hardened Identity Firewall components and/or Awareness Manager appliances, and/or the like, and associated local and/or network, such as cloud based, services; [0291] discloses scoring resource datasets.
Regarding claim 22, Shear discloses:
The computer-implemented method of claim 21, the computer-implemented method further comprising: for each particular external system from which at least a portion the untrusted third- party resource characteristic data set or the distributed resource characteristic data set was received: comparing the plurality of resource attribute values from the particular third- party resource identifier information with third resource attribute values associated with a second standardized resource identifier; generating a second mapping score based at least in part on the comparison; and determining the second mapping score does not satisfy the mapping confirmation threshold. Shear [0105] discloses PERCos capabilities support users, Stakeholders, and/or their computing arrangements (including, as applicable, cloud service arrangements) declaring contextual purpose considerations and objectives, and where such contextual purpose related standardization capabilities enhance human and computing arrangement interfacing and operation. Such user set contextual purpose at least in part standardized and interoperable sets can be matched to resource sets (and/or results) at least in part through similarity matching of such human target contextual purpose sets with PERCos descriptive contextual purpose specification sets, and/or the like attribute information, associated with target purpose related resources such as services, devices, networks, software applications, operating environments, other sets of people, and/or the like; [0291] discloses scoring resource datasets.
Regarding claim 23, Shear discloses:
The computer-implemented method of claim 1, wherein integrating the untrusted third-party resource characteristic data set and the distributed resource characteristic set from the distributed user platform further comprises: aligning a second portion of data records in the untrusted third-party resource characteristic data set associated with a third third-party resource identifier with a second standardized resource identifier corresponding to at least the third third-party resource identifier, and aligning a second portion of data records in the distributed resource characteristic data set from the distributed user platform associated with a fourth third-party resource identifier with the second standardized resource identifier corresponding to at least the fourth third-party resource identifier; identifying a second offset between the second portion of data records in the untrusted third-party resource characteristic data set and the second portion of data records in the distributed resource characteristic data set from the distributed user platform; identifying a second exception period set comprising at least one second exception period in the untrusted third-party resource characteristic data set, based upon a second deviation in the second offset; removing the second exception period set from the untrusted third-party resource characteristic data set to generate a second updated untrusted third-party resource characteristic data set; and generating the trusted resource characteristic data set based on at least the second updated untrusted third-party resource characteristic data set. Shear [0115] discloses a transformed information set; resource identity information set may be a summarized and/or otherwise be available as an at least in part transformed information set. Such resource identity information set may be used to reliably and explicitly authenticate a resource set instance as valid, by for example, checking such resource set information against corresponding identity or resource cloud service corresponding resource identity information set for a match; [0385] discloses applying standards that direct resource Stakeholders of a resource set may need to comply with, including tokens signed by a trusted third party certifying authentication of one or more direct Stakeholders.
Regarding claim 24, although Shear discloses generating a trusted resource characteristic data sets for multiple characteristic datasets, Shear does not disclose the use of machine learning. However, Wang discloses the following limitations:
The computer-implemented method of claim 1, wherein utilizing the trusted resource characteristic data set with at least one machine learning model comprises: applying the trusted resource characteristic data set to a resource offer generation model to generate a resource offer set based at least in part on the trusted resource characteristic data set. Wang [0018] discloses the use of the machine learning algorithms or techniques and processing or modeling demand data using machine learning algorithms or techniques (e.g., regression, neural network, decision tree, time series techniques, etc.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the multiple datasets processing of Shear with the use of machine learning algorithms of Wang in order to determine quantifiable business objectives (Wang abstract) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.
Regarding claim 25, although Shear discloses generating a trusted resource characteristic data sets for multiple characteristic datasets, Shear does not disclose the use of machine learning. However, Wang discloses the following limitations:
The computer-implemented method of claim 1, wherein utilizing the trusted resource characteristic data set with at least one machine learning model comprises: training a resource offer generation machine learning model utilizing the trusted resource characteristic data set. Wang [0018] discloses the use of the machine learning algorithms or techniques and processing or modeling demand data using machine learning algorithms or techniques (e.g., regression, neural network, decision tree, time series techniques, etc.).   
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the multiple datasets processing of Shear with the use of machine learning algorithms of Wang in order to determine quantifiable business objectives (Wang abstract) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.
Regarding claim 26, although Shear discloses generating a trusted resource characteristic data sets for multiple characteristic datasets, Shear does not disclose the use of machine learning. However, Wang discloses the following limitations:
The computer-implemented method of claim 25, the computer-implemented method further comprising: generating at least one value utilizing the resource offer generation machine learning model trained utilizing the trusted resource characteristic data set. Wang [0018] discloses the use of the machine learning algorithms or techniques and processing or modeling demand data using machine learning algorithms or techniques (e.g., regression, neural network, decision tree, time series techniques, etc.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the multiple datasets processing of Shear with the use of machine learning algorithms of Wang in order to determine quantifiable business objectives (Wang abstract) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.
Conclusion
The following is prior art made of record but not relied upon:
US Pub. No. 2016/0171599 (Bray et al.): discloses an apparatus and methods for managing delivery of item information and facilitating sale of an item.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCIS Z SANTIAGO-MERCED whose telephone number is (571)270-5562. The examiner can normally be reached M-F 7am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian M. Epstein can be reached on (571) 270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FRANCIS Z. SANTIAGO MERCED/Examiner, Art Unit 3683

/TIMOTHY PADOT/Primary Examiner, Art Unit 3683